 



Exhibit 10.1
January 29, 2008
Edward J. Rohling
3093 Ridgewood Road
Atlanta, Georgia 30327
Re: Your separation from Lodgian, Inc.
Dear Ed:
Lodgian, Inc. (the “Company”) and you have agreed that your employment with the
Company will terminate effective January 29, 2008 (the “Separation Date”). This
letter agreement (the “Agreement”) sets forth the terms under which your
employment with the Company is ending. In addition, this Agreement effectively
terminates the Amended And Restated Executive Employment Agreement between You
and the Company dated April 23, 2007 (the “Employment Agreement”), except as set
forth below. As we discussed, we desire to resolve any and all issues relating
to your employment and the conclusion of your employment with the Company
amicably and on mutually satisfactory terms. Specifically, you (“You” or “Your”)
and the Company (collectively, the “Parties”) agree:

1.   Separation Benefits. Provided that You satisfy the conditions of this
Agreement and do not revoke this Agreement, the Company shall:

  (a)   Accrued Salary. Pay You Eighteen Thousand Six Hundred Fifty Seven
Dollars and Seventy Cents ($18,657.70) as payment of Your accrued, unpaid base
salary as of the Separation Date;     (b)   Vacation Pay. Pay You Twenty Seven
Thousand Nine Hundred Eighty Six Dollars and Fifty Four Cents ($27,986.54) as
payment of Your accrued, unused vacation as of the Separation Date;     (c)  
Business Expenses. On or before February 15, 2008 (the “Reimbursement Deadline
Date”), You must submit all business expenses for which You seek reimbursement
to Your former administrative assistant. Provided You comply with the preceding
sentence, the Company shall reimburse You for all approved business expenses in
accordance with Company policy. You acknowledge and agree that the Company shall
not be obligated to reimburse You for business expenses submitted after the
Reimbursement Deadline Date;     (d)   COBRA Reimbursement. Reimburse Your and
Your eligible dependents’ COBRA premium under the Company’s major medical group
health plan on a monthly basis through and including December 2008;     (e)  
Restricted Stock. Accelerate the vesting of all restricted shares of the
Company’s common stock previously granted to You (the “Award Shares”) pursuant
to the Lodgian, Inc. Amended & Restated 2002 Stock Incentive Plan (the “Plan”)
and the Lodgian, Inc. Employee Restricted Stock Agreements between You and the
Company (the “Stock Agreements”). As a result, You shall be vested in a total of
ninety thousand (90,000) Award Shares as of the Separation Date. Except as set

-1-



--------------------------------------------------------------------------------



 



      forth in this provision, the Award Shares shall continue to be governed by
the Plan and Stock Agreements; and   (f)   Separation Payment. On or before
February 28, 2008, pay You a lump sum payment of One Million One Hundred Twenty
Two Thousand Four Hundred Eleven Dollars and Fifty Cents ($1,122,411.50).

All separation benefits above shall be subject to applicable withholdings,
including taxes and Social Security. You represent and warrant to the Company
that You have made an independent determination that the payments You are to
receive under this Agreement are not, and are not in substitution of, deferred
compensation subject to Internal Revenue Code (“Code”) §409A. Therefore, You
hereby agree to indemnify and hold harmless the Company from and against any tax
liability, penalties, and interest that the Company may incur by reason of the
Company’s failure to properly withhold with respect to, or properly report, any
compensation being paid to You under this Agreement as deferred compensation
which is subject to Code §409A, in the event any payment under this Agreement is
determined to be, or is determined to be in substitution of, deferred
compensation and therefore subject to Code §409A.
Because You are no longer employed, Your rights to any particular employee
benefit shall be governed by applicable law and the terms and provisions of the
Company’s various employee benefit plans and arrangements. You acknowledge that
Your Separation Date shall be the date used in determining benefits under all
Company employee benefit plans. The Company’s obligations listed in sub-sections
(d) - (f) above shall terminate upon any breach by You of this Agreement;
provided, however, that (i) the Company provides You with written notice of such
breach and thirty (30) days to cure such breach (the “Cure Period”), and
(ii) You fail to cure such breach within the Cure Period.

2.   Release. In exchange for the separation benefits stated above, You release
and discharge the Company1 from any and all claims or liability, whether known
or unknown, arising out of any event, act or omission occurring on or before the
day You sign this Agreement, including, but not limited to, claims arising out
of Your employment or the cessation of Your employment, claims arising out of
the Employment Retirement Income Security Act of 1974 (ERISA), 29 U.S.C. §§
1001-1461, claims arising out of or relating to the Employment Agreement, claims
arising by virtue of Your status as a shareholder and/or director of the
Company, claims for breach of contract, tort, negligent hiring, negligent
retention, negligent supervision, negligent training, employment discrimination,
retaliation, or harassment, as well as any other statutory or common law claims,
at law or in equity, recognized under any federal, state, or local law. You also
release any claims for unpaid back pay, sick pay, vacation pay, expenses,
bonuses, claims to stock options and restricted stock, claims to the vesting of
stock options and restricted stock, claims arising out of or relating to equity
or other ownership interest in the Company, commissions, attorneys’ fees, or any
other compensation. You agree that You are not entitled to any additional
payment or benefits from the Company, except as set forth in this Agreement. You
further agree that You have suffered no harassment, retaliation, employment
discrimination, or work-related injury or illness. This release does not waive
Your right to receive benefits under the Company’s 401(k) or pension plans, if
any, that either (i) have accrued or vested prior to the date of this Agreement,
or (ii) are intended, under the terms of such plans, to survive Your separation
from the Company.

 

1   For purposes of paragraphs 2, 3, 5, 6, and 7, the term “Company” includes
the company’s parents, subsidiaries, affiliates and all related companies, as
well as their respective officers, directors, shareholders, employees, agents
and any other representatives, any employee benefits plan of the Company, and
any fiduciary of those plans.

-2-



--------------------------------------------------------------------------------



 



    You acknowledge and represent that You (i) have received all leave required
under the Family and Medical Leave Act of 1993 (FMLA), 28 U.S.C. §2601, et.
seq., and (ii) do not claim that the Company violated or denied Your rights
under the FMLA. You further acknowledge and represent that You (i) have been
fully paid (including, but not limited to, any overtime to which You are
entitled, if any) for hours You worked for the Company and (ii) do not claim
that the Company violated or denied Your rights under the Fair Labor Standards
Act.   3.   OWBPA/ADEA Waiver. By agreeing to this provision, You release and
waive any right or claim against the Company1 arising out of Your employment or
the termination of Your employment with the Company under the Age Discrimination
in Employment Act, as amended, 29 U.S.C. § 621 et seq. (“ADEA”), the Older
Workers Benefit Protection Act, 29 U.S.C. § 621 et seq. (“OWBPA”), or the
Georgia Prohibition of Age Discrimination in Employment, O.C.G.A. § 34-1-2 (such
release and waiver referred to as the “Waiver”). You understand and agree that:
(a) this Agreement is written in a manner that You understand; (b) You do not
release or waive rights or claims that may arise after You sign this Agreement;
(c) You waive rights and claims You may have had under the OWBPA and the ADEA,
but only in exchange for payments and/or benefits in addition to anything of
value to which You are already entitled; (d) You are advised to consult with an
attorney before signing this Agreement; (e) You have twenty one (21) calendar
days (the “Offer Period”) from receipt of this Agreement to consider whether to
sign it. If You sign before the end of the Offer Period, You acknowledge that
Your decision to do so was knowing, voluntary, and not induced by fraud,
misrepresentation, or a threat to withdraw, alter, or provide different terms
prior to the expiration of the Offer Period. You agree that changes or revisions
to this Agreement, whether material or immaterial, do not restart the running of
the Offer Period; (f) You have seven (7) calendar days after signing this
Agreement to revoke this Agreement (the “Revocation Period”). If you revoke, the
Agreement shall not be effective or enforceable and You shall not be entitled to
the separation benefits stated above. To be effective, the revocation must be in
writing and received by the Chairman of the Board of Directors, Stewart J.
Brown, at Lodgian, Inc., 3445 Peachtree Road, Suite 700, Atlanta, Georgia,
30326, or his successor, prior to expiration of the Revocation Period; and
(g) this Waiver shall not become effective or enforceable until the Revocation
Period has expired.   4.   Return of Company Property. You shall, on or before
February 8, 2008, return to the Company all of the Company’s property,
including, but not limited to, computers, computer equipment, office equipment,
mobile phone, personal digital assistant (PDA), keys, passcards, credit cards,
confidential or proprietary lists (including, but not limited to, customer,
supplier, licensor, and client lists), rolodexes, tapes, software, computer
files, marketing and sales materials, and any other property, record, document,
or piece of equipment belonging to the Company. You shall not (i) retain any
copies of the Company’s property, including any copies existing in electronic
form, which are in Your possession, custody or control, or (ii) destroy, delete,
or alter any Company property, including, but not limited to, any files stored
electronically, without the Company’s prior written consent. The obligations
contained in this Section shall also apply to any property which belongs to a
third party, including, but not limited to, (i) any entity which is affiliated
or related to the Company, or (ii) the Company’s customers, licensors, or
suppliers.   5.   Non-Disparagement. You shall not make any disparaging or
defamatory statements, whether written or oral, regarding the Company1. In
addition, You shall not make any statement or take any action which may
negatively impact the Company’s ability to close those business transactions
that You were, directly or indirectly, working on or had knowledge of during the
course of Your employment with the Company. The Company’s Board of Directors
(determined as of the Separation Date) shall not make any disparaging or
defamatory statements, whether written or oral, regarding You.

-3-



--------------------------------------------------------------------------------



 



6.   Future Employment. You agree that the Company1 has no obligation to
consider You for employment should You apply in the future.   7.   No Admission
of Liability. This Agreement is not an admission of liability by the Company1.
The Company denies any liability whatsoever. The Company enters into this
Agreement to reach a mutual agreement concerning Your separation from the
Company.   8.   Resignation Letter. You shall, at the same time You execute this
Agreement, execute the resignation letter attached to this Agreement as
Exhibit A.   9.   Indemnification. The Company shall continue to be bound by
Section 5(g) of the Employment Agreement (Indemnification), which shall survive
the termination of the Employment Agreement.   10.   Change in Control.
Section 8(c)(i)(b) of the Employment Agreement shall survive termination of the
Employment Agreement, and shall remain in full force and effect with respect to
any Change in Control (as defined by Section 8(a) of the Employment Agreement)
that occurs on or before April 28, 2008; provided, however, that (1) You
acknowledge and agree that as of the date You sign this Agreement, no such
Change in Control has occurred, including, without limitation, as a result of
Your resignation from the Board of Directors and the appointment of directors on
January 29, 2008, and (2) Section 8(c)(i)(b) shall not apply if You are the
primary instigator of the Change in Control.   11.   Attorneys’ Fees. In the
event of litigation between the Parties arising from this Agreement, other than
a challenge to the OWBPA/ADEA Waiver set forth in Section 3 above, the
prevailing party shall be entitled to recover attorneys’ fees and costs of
litigation, in addition to all other remedies available at law or in equity.  
12.   Waiver. The Company’s failure to enforce any provision of this Agreement
shall not act as a waiver of that or any other provision. The Company’s waiver
of any breach of this Agreement shall not act as a waiver of any other breach.  
13.   Severability. The provisions of this Agreement are severable. If any
provision is determined to be invalid, illegal, or unenforceable, in whole or in
part, the remaining provisions and any partially enforceable provisions shall
remain in full force and effect.   14.   Governing Law. The laws of the State of
Georgia shall govern this Agreement. If Georgia’s conflict of law rules would
apply another state’s laws, the Parties agree that Georgia law shall still
govern.   15.   Entire Agreement. This Agreement, including Exhibit A and the
Stock Agreements which are incorporated by reference (collectively, the
Agreements”), constitute the entire agreement between the Parties; provided,
however, that Sections 5(g), 6(h), 7, 8(c)(i)(b) (as modified in Section 10
above) and 20 of the Employment Agreement are incorporated by reference, shall
remain in full force and effect, and shall survive cessation of Your employment
and termination of the Employment Agreement. You acknowledge that the
post-termination obligations contained in Section 7 of the Employment Agreement
are valid, enforceable and reasonably necessary to protect the interests of the
Company, and You agree to abide by such obligations. The Agreements supersede
any prior communications, agreements or understandings, whether oral or written,
between the Parties arising out of or relating to Your employment and the
termination of that employment; provided, however, that the Parties acknowledge
and agree that the Agreements do not supersede Sections 5(g), 6(h), 7,
8(c)(i)(b) (as modified in Section 10 above), and 20 of the Employment
Agreement. Other than this Agreement, no other representation, promise or
agreement has been made with You to cause You to sign this Agreement.

-4-



--------------------------------------------------------------------------------



 



16.   Amendments. This Agreement may not be amended or modified except in
writing signed by both Parties.   17.   Successors and Assigns. This Agreement
shall be assignable to, and shall inure to the benefit of, the Company’s
successors and assigns, including, without limitation, successors through
merger, name change, consolidation, or sale of a majority of the Company’s stock
or assets, and shall be binding upon You and Your heirs and assigns.   18.  
Consent to Jurisdiction and Venue. You agree that any and all claims arising out
of or relating to this Agreement shall be brought in a state or federal court of
competent jurisdiction in Georgia. You consent to the personal jurisdiction of
the state and/or federal courts located in Georgia. You waive (i) any objection
to jurisdiction or venue, or (ii) any defense claiming lack of jurisdiction or
improper venue, in any action brought in such courts.

If the terms set forth in this Agreement are acceptable, please sign below and
return the signed original to me on or before February 18, 2008. If the Company
does not receive a signed original on or before the above-stated date, then this
offer is revoked and You shall not be entitled to any of the separation benefits
stated above.
Sincerely,
/S/ Stewart J. Brown
Stewart J. Brown
Chairman, Board of Directors
I acknowledge the validity and enforceability of this seven (7) page Agreement,
including the attached Exhibit A, and represent that I have the legal capacity
to enter into this Agreement. I acknowledge that I have had the opportunity to
consult with an attorney before signing this Agreement. I have carefully read
the Agreement, know and understand the terms and conditions, including its final
and binding effect, and sign it voluntarily.

                /s/ Edward J. Rohling   February 4, 2008  
 
     
Edward J. Rohling
  Date  

-5-



--------------------------------------------------------------------------------



 



EXHIBIT A
[Exhibit text appears on next page.]

-6-



--------------------------------------------------------------------------------



 



January 29, 2008
Stewart J. Brown
Chairman, Board of Directors
Lodgian, Inc.
3445 Peachtree Road, Suite 700
Atlanta, Georgia 30326
     Re: Resignation from Lodgian, Inc.
Dear Mr. Brown:
     Effective as of January 29, 2008, I resign as President, Chief Executive
Officer, and member of the Board of Directors of Lodgian, Inc. (the “Company”).
My resignation is not the result of any disagreement with the Company relating
to the Company’s operations, policies or practices.
Sincerely,
/s/  Edward J. Rohling
 
Edward J. Rohling